In Prohibition and Mandamus. This cause originated in this court on the filing of a complaint for a writ of prohibition and mandamus and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac.R. X:
The parties shall file any evidence they intend to present on or before August 11,1999; relator shall file his brief within ten days after the filing of evidence; respondent shall file his brief within twenty days after the filing of relator’s brief; and relator may file a reply brief within five days after the filing of respondent’s brief.
Douglas, J., dissents and would dismiss the cause. See R.C. 2731.03.
Lundberg Stratton, J., dissents and would grant a peremptory writ.